Citation Nr: 1818579	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-01 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease (DJD), status post arthroscopy times two.

3.  Entitlement to a rating in excess of 10 percent for a left knee DJD.

4.  Entitlement to a rating in excess of 10 percent for DJD, post discectomy with discogenic disease L5-S1. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1987 and March 2004 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran and his spouse presented sworn testimony at a travel board hearing held at the RO, chaired by the undersigned in November 2017.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities combine to preclude substantially gainful employment.
  
2.  In his testimony at a November 2017 Board Hearing, the Veteran, acting through his representative, withdrew the issue of entitlement to a rating in excess of 70 percent for PTSD.

3.  In his testimony at a November 2017 Board Hearing, the Veteran, acting through his representative, withdrew the issue of entitlement to a rating in excess of 10 percent for a right knee degenerative joint disease (DJD), status post arthroscopy times two.

4.  In his testimony at a November 2017 Board Hearing, the Veteran, acting through his representative, withdrew the issue of entitlement to a rating in excess of 10 percent for a left knee DJD.

5.  In his testimony at a November 2017 Board Hearing, the Veteran, acting through his representative, withdrew the issue of entitlement to a rating in excess of 10 percent for a DJD, post discectomy with discogenic disease L5-S1. 


CONCLUSION OF LAW

1.  The criteria for the assignment of a TDIU have been met.  38 U.S.C. § 1155; 
38 C.F.R. §§ 3.340, 4.16 (2017).

2.  The criteria for withdrawal of substantive appeal of the issue of entitlement to a rating in excess of 70 percent for PTSD have been met. 38 U.S.C. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of substantive appeal of the issue of entitlement to a rating in excess of 10 percent for a right knee degenerative joint disease (DJD), status post arthroscopy times two, have been met. 38 U.S.C. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of substantive appeal of the issue of entitlement to a rating in excess of 10 percent for a left knee DJD have been met. 38 U.S.C. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of substantive appeal of the issue of entitlement to a rating in excess of 10 percent for a DJD, post discectomy with discogenic disease L5-S1, have been met. 38 U.S.C. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will grant TDIU when the evidence shows that the Veteran is precluded, due to service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is to be determined "without regard to the non-service-connected disabilities or [the Veteran's] age."  Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: (1) if there is only one such disability, the disability shall be ratable at 60 percent or more, or (2) if there are two or more service-connected disabilities at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment." Id.  "TDIU is to be awarded based on the 'judgment of the rating agency' . . . ."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

At the time of his application for TDIU, the Veteran was rated 70 percent disabled for post-traumatic stress disorder (PTSD), 10 percent for degenerative joint disease (DJD) left knee, 10 percent for residuals of a discectomy related to DJD of left knee, 10 percent for DJD with radiculopathy of left lower extremity related to left knee DJD, 10 percent for tinnitus, and 10 percent for DJD right knee, post arthroscopy.  The Veteran is also service connected, with a noncompensable rating, for right ear hearing loss.  His combined disability rating was 80 percent, which meets the schedular threshold for TDIU consideration.  

During the pendency of his claim, the rating assigned for the Veteran's right knee arthroplasty was increased to 30 percent.  The Veteran was also awarded temporary 100 percent convalescence for right knee surgery, to expire September 30, 2018.  His combined rating prior to convalescence was 80 percent and will be 90 percent following convalescence.  He remains able to meet the schedular threshold for TDIU consideration.  

On VA examination of the spine in February 2011, the examiner found that the Veteran's DJD of the spine and bilateral knee conditions may negatively impact the Veteran's ability to maintain employment requiring long distance driving, heavy lifting, repetitive bending, flexing or squatting, but he would likely be able to do light duty or non-physically demanding  work.

On VA examination for knees and lower legs in November 2013, the examiner declined to offer an opinion on the Veteran's employability.  However, on examination for PTSD, the examiner stated that there was no objective evidence that his PTSD would preclude the Veteran from obtaining and maintaining gainful employment.  The examination report also indicated that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social occupation, or other important areas of functioning.

During the November 2017 hearing, the Veteran testified that his back and knee conditions were the reasons he could not continue his personal business of installing pesticide sprayers on farms.  He stated he was later working a part-time job in security, which involved a great deal of walking, but limited social or personal interaction.  He had to resign that position due to the worsening of his physical conditions, and additional right knee surgery.  He stated that he attempted to be cross-trained as a dispatcher, which is a sedentary job, but his PTSD symptoms made it too difficult for him to deal with people in a manner appropriate for a dispatch job.  

The Veteran and his spouse explained that through VA, the Veteran was trained and certified to be a motorcycle mechanic.  The Veteran's August 2010 TDIU application indicated that he completed high school, and was trained to be both a diesel mechanic and motorcycle mechanic.  

The Veteran meets the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).  The totality of the evidence shows the Veteran is unable to perform a physically demanding job, and that his PTSD causes clinically significant impairment of social and occupational functioning.  Based on the evidence of record, the Board finds that the overall evidence is persuasive that he is unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (the question of whether a Veteran's service-connected disabilities rendered her/him unemployable is a legal determination to be made by the Board). The Veteran is limited physically and mentally.  Entitlement to a TDIU is warranted.

Remaining Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the November 2017 Board hearing, the Veteran, through his counsel, formally withdrew his claims for increased ratings for PTSD and right knee degenerative joint disease (DJD), status post arthroscopy times two.  Further, on the record, the Veteran tentatively withdrew the remaining issues of increased ratings for a left knee DJD and residuals of discectomy, in the event he would be awarded a TDIU.  The Veteran expressed through his counsel that an award of TDIU would be viewed as a complete grant and satisfaction of his claims.  The Board has found an award of TDIU is warranted.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

Entitlement to a TDIU is granted, subject to the regulations governing the payment of monetary awards.

The appeal for entitlement to a rating in excess of 70 percent for PTSD is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for right knee degenerative joint disease (DJD), status post arthroscopy times two is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for left knee DJD is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for a DJD, post discectomy with discogenic disease L5-S1, is dismissed. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


